PARKER, Judge.
Waylon Baxley’s appeal contains only one issue which merits discussion. The record reflects that the trial court assessed costs against appellant pursuant to sections 943.25 and 27.3455, Florida Statutes (1985) without giving Baxley notice or the opportunity to be heard. That was reversible error. See Mays v. State, 519 So.2d 618 (Fla.1988); Jenkins v. State, 444 So.2d 947 (Fla.1984). Accordingly, we strike the court costs without prejudice to the state to' seek reassessment of the costs after proper notice.
CAMPBELL, C.J., and RYDER, J., concur.